Citation Nr: 1441269	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-22 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus Type 2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that confirmed and continued a 20 percent disability evaluation for diabetes mellitus.  

In March 2013, the Veteran testified before the undersigned at a video-conference hearing.  

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Subsequent to the March 2013 hearing, new evidence was associated with the claims file; namely, a February 2014 diabetes mellitus Disability Benefits Questionnaire (DBQ).  The Veteran has not waived RO consideration of this new evidence.  Therefore, a remand is necessary in order to allow the RO to consider the new evidence in the first instance and issue a supplemental statement of the case.  38 C.F.R. §§ 19.31, 20.1304(c) (2013).

Further, based on the Board's preliminary review of the February 2014 DBQ, it appears that it the examiner's rationale may not be sufficient for adjudication purposes.  Specifically, the examiner checked the "Yes" box in response to the question of whether the Veteran requires regulation of activities as part of medical management of his diabetes mellitus.  However, the examiner did not complete the response, failing to provide one or more examples of how his activities are regulated.  In order to ensure that there is a sufficient medical opinion to adjudicate the claim, the Board finds that an additional VA examination is necessary to address this question.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Finally, at his hearing the Veteran reported that all of his diabetes treatment takes place at the VA Medical Center (VAMC) in El Paso.  The claims file contains treatment records from that facility dated through January 2014; any outstanding current treatment record should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records, physically or electronically, from the El Paso VA Medical Center dated since January 2014.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his diabetes mellitus Type 2.  The entire claims file (paper and electronic), including any newly obtained treatment records, should be made available to and reviewed by the examiner and all necessary tests should be conducted.  Following such review and examination, the examiner should

a)  Report all manifestations of diabetes mellitus Type 2 that have been present at any time since August 2010.  

b)  State whether, at any time since August 2010, the diabetes mellitus Type 2 has been manifested by

i.  regulation of activities (prescribed avoidance of strenuous occupational and recreational activities due to diabetes).  If activities ARE regulated, please provide examples.

ii.  episodes of ketoacidosis or hypoglycemic reactions requiring 

a.  one or two hospitalizations per year,
b.  at least three hospitalizations per year,
c.  twice a month visits to a diabetic care provider, and/or
d.  weekly visits to a diabetic care provider.

iii.  progressive loss of weight and strength.

c)  Address whether the Veteran's Bell's Palsy or heart catheterization were complications of his diabetes mellitus.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

3.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

